 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                               NORTHERN DISTRICT OF CALIFORNIA
     In Re:                                             Chapter 13 Case No:
 7
        Laurie Ann Harms                                20-41442-WJL13
 8
                                              WITHDRAWAL
 9                                                   OF
                     Trustee's Motion to Dismiss Case for Failure to Make Plan Payments
10

11            Martha G. Bronitsky, Chapter 13 Standing Trustee, hereby withdraws her Trustee's Motion

12 to Dismiss Case for Failure to Make Plan Payments for the above named Chapter 13 Case which was

13 filed on November 16, 2020, same being court docket #63.

14

15
     Date: November 25, 2020                          /s/ Martha G. Bronitsky
16
                                                      Signature of Martha G. Bronitsky
                                                      Chapter 13 Standing Trustee
17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-41442         Doc# 70      Filed: 11/25/20     Entered: 11/25/20 15:41:27        Page 1 of 1
